Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to Continuation application no 16/970,493 dated 08/17/2020, now Patent No. 10,959,857, which is a claims benefit to PCT/US2019/019633 dated 02/26/2019, which claims benefit to provisional application no. 62/636,045 dated 02/27/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 7/16/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 18, 19, 20, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonny et al (U.S. Patent Pub. No. 2018/0344409, hereafter referred to as Bonny).

In regards to Claim 2, Bonny teaches a registration system comprising: a bone pin guide comprising a guide body, a first pin guide, and a second pin guide, the bone pin guide configured to align a first pin and a second pin in a first alignment relative to each other via guidance by the first pin guide and second pin guide, respectively (paragraph 10, paragraph 47, Bonny teaches aligning bone pins.); and  a bone pin clamp comprising a clamp body, a first clamp guide, a second clamp guide, and at least one registration marker defined on the clamp body, the bone pin clamp configured to receive the first pin and the second pin in the first alignment relative to each other via guidance by the first pin clamp guide and the second pin clamp guide (paragraph 86-paragraph 91, Bonny teaches performing clamp alignment of the pins.), respectively.

In regards to Claim 3, Bonny teaches wherein the bone pin clamp further comprises a third clamp guide positioned between the first and second clamp guides and configured to align a third bone pin relative to the first pin and the second pin when received by the first clamp guide and the second clamp guide, respectively (paragraph 68, paragraph 69, Bonny teaches if three or more bone pins are used then then it is assumed that three clamps would be used for aligning the bone pins). 

In regards to Claim 4, Bonny teaches wherein the first clamp guide, second clamp guide, and third clamp guide are configured to align the first, second, and third pins, respectively, coplanar to one another (paragraph 90, paragraph 100-paragraph 102, Bonny teaches three or more pins can be used therefore, the 3 or more clamps must also be used for securing the patient).  

In regards to Claim 5, Bonny teaches wherein the first clamp guide, second clamp guide, and third clamp guide are configured to align the first, second, and third pins, respectively, parallel to one another (paragraph 10, paragraph 68, paragraph 86-paragraph 91, Bonny teaches the clamps are attached to the bone pins).  

In regards to Claim 6, Bonny teaches wherein the first clamp guide, the second clamp guide, and the third clamp guide are through-holes (paragraph 90, paragraph 100-paragraph 102, Bonny teaches three or more pins can be used therefore, the 3 or more clamps must also be used for securing the patient).  

In regards to Claim 7, Bonny teaches wherein the bone pin clamp further comprises a clamping mechanism configured to secure one or more of: 
the first pin in a first position relative to the first clamp guide (paragraph 68, paragraph 69, Bonny teaches if three or more bone pins are used then then it is assumed that three clamps would be used for aligning the bone pins); 
the second pin in a second position relative to the second clamp guide (paragraph 68, paragraph 69, Bonny teaches if three or more bone pins are used then then it is assumed that three clamps would be used for aligning the bone pins); and 
the third pin in a third position relative to the third clamp guide (paragraph 68, paragraph 69, Bonny teaches if three or more bone pins are used then then it is assumed that three clamps would be used for aligning the bone pins).  

In regards to Claim 8, Bonny teaches wherein the first and second pin guides of the bone pin guide are spaced apart a first distance, the first and second pin clamp guides of the bone pin clamp are spaced apart the first distance (paragraph 86, paragraph 87, Bonny teaches the spacing the pin apart.).  

In regards to Claim 9, Bonny teaches wherein the bone pin clamp further comprises a barrel coupled to the clamp body and extending distally therefrom, the third clamp guide defining a through-bore extending through the barrel (paragraph 86-paragraph 91, Figure 16A-Figure 17C, Bonny).  

In regards to Claim 10, Bonny teaches wherein the first pin guide and the second pin guide are through-holes (paragraph 86-paragraph 91, Figure 16A-Figure 17C, Bonny).  

In regards to Claim 11, Bonny teaches the first pin and the second pin (paragraph 86-paragraph 91, Figure 16A-Figure 17C, Bonny).

In regards to Claim 12, Bonny teaches wherein the at least one registration marker comprises at least three markers defined on the clamp body (Claim 24, Bonny teaches using three more fiducial markers.).  

In regards to Claim 15, Bonny teaches a tracking array configured to be coupled to the bone pin clamp (Claim 24, Bonny).  

In regards to Claim 16, Bonny teaches a registration probe configured to register a position of the at least one registration marker (paragraph 60, Bonny).  

In regards to Claim 18, Bonny teaches a navigation system and a tracking device configured to be tracked by the navigation system (paragraph 54-paragraph 59, Bonny).  

In regards to Claim 19, Bonny teaches a surgical cutting tool configured to be tracked by the navigation system (paragraph 54-paragraph 59, Bonny).  

In regards to Claim 20, Bonny teaches at least one computer in communication with the navigation system, the at least one computer configured to receive positional data associated with a position of the at least one registration marker by way of the tracking device being tracked by the navigation system (paragraph 54-paragraph 59, Bonny).  

In regards to Claim 21, Bonny teaches wherein the computer is configured to register the positional data with a computer bone model representative of a patient bone (paragraph 62, Bonny).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bonny et al (U.S. Patent Pub. No. 2018/0344409, hereafter referred to as Bonny) in view of Borus et al (U.S. Patent Pub. No. 2013/0317334, hereafter referred to as Borus).

Regarding Claim 13, Bonny teaches medical imaging tracking of pin on the patient’s bones.
Bonny does not explicitly disclose wherein the at least three markers are indents on the clamp body.
Borus is in the same field of art of bone tracking. Further, Borus teaches wherein the at least three markers are indents on the clamp body (Figure 5, Borus teaches markers).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bonny by incorporating marker arrays to the clamps for tracking with the pin that is taught by Borus, to make the invention that contains the bone pins and bone clamps for allows a tracking system to multiple optical markers on the clamp; thus, one of ordinary skilled in the art would be motivated to combine the references since visualization during direct anterior total hip replacement can be quite onerous, and It can be difficult to determine the location of specific bony landmarks on the proximal femur, which can certainly render the locations of appropriate releases more difficult to determine (paragraph 3, Borus).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 14, Bonny teaches medical imaging tracking of pin on the patient’s bones.
Bonny does not explicitly disclose wherein the at least one registration marker comprises indents on the clamp body.
Borus is in the same field of art of bone tracking. Further, Borus teaches wherein the at least one registration marker comprises indents on the clamp body (Figure 5, Borus teaches markers).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bonny by incorporating marker arrays to the clamps for tracking with the pin that is taught by Borus, to make the invention that contains the bone pins and bone clamps for allows a tracking system to multiple optical markers on the clamp; thus, one of ordinary skilled in the art would be motivated to combine the references since visualization during direct anterior total hip replacement can be quite onerous, and It can be difficult to determine the location of specific bony landmarks on the proximal femur, which can certainly render the locations of appropriate releases more difficult to determine (paragraph 3, Borus).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	
Regarding Claim 17, Bonny teaches medical imaging tracking of pin on the patient’s bones.
Bonny does not explicitly disclose wherein the first pin guide comprises a first barrel extending distally from the guide body, the first guide defining a through-hole within the first barrel, the second pin guide comprises a second barrel extending distally from the guide body, the second pin guide defining a through-hole within the second barrel.
Borus is in the same field of art of bone tracking. Further, Borus teaches wherein the first pin guide comprises a first barrel extending distally from the guide body, the first guide defining a through-hole within the first barrel, the second pin guide comprises a second barrel extending distally from the guide body, the second pin guide defining a through-hole within the second barrel (Figure 5, Borus teaches markers).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bonny by incorporating marker arrays to the clamps for tracking with the pin that is taught by Borus, to make the invention that contains the bone pins and bone clamps for allows a tracking system to multiple optical markers on the clamp; thus, one of ordinary skilled in the art would be motivated to combine the references since visualization during direct anterior total hip replacement can be quite onerous, and It can be difficult to determine the location of specific bony landmarks on the proximal femur, which can certainly render the locations of appropriate releases more difficult to determine (paragraph 3, Borus).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665